       Case 2:18-cv-03564-JS Document 21 Filed 03/13/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA




ASPLUNDH TREE EXPERT LLC,f/kla
ASPLUNDH TREE EXPERT CO.
                                  Plaintiff
      v..
TRAVELERS INDEMNITY COMPANY, f/k/a                            Civil Action No.:18-3564
AETNA CASUALTY AND SURETY COMPANY
                   and
PATRICIA OLDHAM, Individually and as
Administratrix for the Estate of HERBERT G.
OLDHAM
                                  Defendants.




            VOLUNTARYDISMI§SAL PURSUANT TO F.R.CIV. P. 41(a)(l)(ii)



       Pursuant. to Federal Rule of Civil Procedure 41(a)(l)(ii), it is hereby stipulated between

the par.ties that the above matter is dismissed without prejudice.




             G~VER, BOYD & DTSIPIO
LAVIN, C~EDRO~,                                    CLYDE&Co.


BY:                  ~                             By:
       BasJlA.iSipio, Esquire                              Marianne May ,squire
       John J. Bateman, Esquire                            Meghan Goodwin, Esquire
       190 N. Independence Mall West                       Daren McNally, Esquire
       6th & Race Streets, Suite 500                       200 Campus Drive, Suite 300 ·
       Philadelphia, PA 19106                              Flor.ham Park, NJ 079:32
       Counsel for Plaintiff,                              Counsel/or The Travelers Indemnity
       Asplundh Tree Expert, LLC                           Company and Travelers Casual.ty and
                                                           Surety Company (improperly pied as
                                                           "Travelers Indemnity Company,flkla
                                                           Aetna Casualty and Surety Company'~
        Case 2:18-cv-03564-JS Document 21 Filed 03/13/19 Page 2 of 2




Date:   _ 3 /_ J..3-+-+-
                     fL...,,__..
                         2
           r 7




                                    2
